UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. 1 (a) NAME OF ISSUER (Please type or print) The American Energy Group, Ltd. (b) IRS IDENT. NO. 87-0448843 (c) S.E.C. FILE NO. 0-26402 1 (d) ADDRESS OF ISSUER 1 Gorham Island, Suite 303 STREET CITY Westport STATE CT ZIP CODE (e) TELEPHONE NO. AREA CODE NUMBER 222-7315 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THESECURITIES ARE TO BE SOLD Pierce Onthank (b) RELATIONSHIP TO ISSUER Director/Pres. (c) ADDRESS STREET 20 NobHill Rd. CITY Wilton STATE CT ZIP CODE INSTRUCTION: The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the S.E.C. File Number. 3 (a) (b) SEC USE ONLY (c) (d) (e) (f) (g) Title of the Class of Securities To Be Sold Name and Address of Each Broker Through Whom the Securities are to be Offered or Each Market Maker who is Acquiring the Securities Broker-Dealer File Number Number of Shares or Other Units To Be Sold (See instr. 3(c)) Aggregate Market Value (See instr. 3(d)) Number of Shares or Other Units Outstanding (See instr. 3(e)) Approximate Date of Sale (See instr. 3(f)) (MO. DAY YR.) Name of Each Securities Exchange (See instr. 3(g)) Common
